14-1908-cr
     United States v. McIntosh

 1

 2                                   In the
 3              United States Court of Appeals
 4                       For the Second Circuit
 5                                   ________
 6
 7                               AUGUST TERM 2020
 8
 9                        ARGUED: OCTOBER 15, 2020
10                        DECIDED: JANUARY 31, 2022
11
12                       Nos. 14-1908, 14-3922, 17-2623
13
14                        UNITED STATES OF AMERICA,
15                         Appellee-Cross-Appellant,
16
17                                      v.
18
19          LOUIS MCINTOSH, AKA Lou D, AKA Lou Diamond, AKA G,
20                     Defendant-Appellant-Cross-Appellee,
21
22     EDWARD RAMIREZ, AKA Taz, TERRENCE DUHANEY, AKA Bounty
23      Killer, TURHAN JESSAMY, AKA Vay, QUINCY WILLIAMS, AKA
24     Capone, TYRELL ROCK, AKA Smurf, NEIL MORGAN, AKA Steely,
25                             Defendants.
26                              ________
27
28                Appeal from the United States District Court
29                  for the Southern District of New York.
30                                 ________
31
32   Before: WALKER, LOHIER, Circuit Judges, and STANCEU, Judge. *

        * Senior Judge Timothy C. Stanceu, of the United States Court of
     International Trade, sitting by designation.
     2                                                       No. 14-1908-cr

 1                              ________
 2         Louis McIntosh appeals various issues arising from his 2017
 3   amended judgment of conviction for Hobbs Act robbery and firearm
 4   offenses in the Southern District of New York (Sidney H. Stein, J.). In
 5   this opinion, we address two of McIntosh’s arguments—first, that the
 6   order of forfeiture entered against him should be vacated because the
 7   district court failed to enter a preliminary order prior to sentencing,
 8   as required by Federal Rule of Criminal Procedure 32.2(b)(2)(B);
 9   second, that he was improperly convicted of possessing firearms as a
10   felon, Counts Twelve through Fourteen, because the government did
11   not prove that he knew that he was a felon. As to these issues, we
12   AFFIRM the judgment of the district court. We address his remaining
13   arguments in a separate summary order filed concurrently with this
14   opinion.

15                                 ________
16
17                      STEVEN YUROWITZ, Newman & Greenberg LLP,
18                      New York, NY, for Defendant-Appellant-Cross-
19                      Appellee Louis McIntosh.

20                      SARAH KRISSOFF, Assistant United States Attorney
21                      (Thomas McKay, Assistant United States
22                      Attorney, on the brief), for Geoffrey S. Berman,
23                      United States Attorney for the Southern District of
24                      New York, New York, NY, for Appellee-Cross-
25                      Appellant United States of America.

26                                 ________

27   JOHN M. WALKER, JR., Circuit Judge:

28         Louis McIntosh appeals various issues arising from his 2017
29   amended judgment of conviction for Hobbs Act robbery and firearm
30   offenses in the Southern District of New York (Sidney H. Stein, J.). In
31   this opinion, we address two of McIntosh’s arguments—first, that the
     3                                                           No. 14-1908-cr

 1   order of forfeiture entered against him should be vacated because the
 2   district court failed to enter a preliminary order prior to sentencing,
 3   as required by Federal Rule of Criminal Procedure 32.2(b)(2)(B);
 4   second, that he was improperly convicted of possessing firearms as a
 5   felon, Counts Twelve through Fourteen, because the government did
 6   not prove that he knew that he was a felon. As to these issues, we
 7   AFFIRM the judgment of the district court. We address his remaining
 8   arguments in a separate summary order filed concurrently with this
 9   opinion.

10                               BACKGROUND

11           In 2011, Appellant Louis McIntosh and several others were
12   indicted on multiple counts of Hobbs Act robbery and related
13   firearms charges. The charges arose from a series of violent robberies
14   and attempted robberies that occurred between 2009 and 2011. The
15   indictment contained a forfeiture allegation, consistent with 18 U.S.C.
16   § 98l(a)(1)(C) and 28 U.S.C. § 2461(c), requiring the forfeiture of all
17   proceeds and property resulting from the offenses.

18           In August 2013, a jury in the Southern District of New York
19   convicted McIntosh on all counts. 1        The district court sentenced
20   McIntosh to 720 months’ imprisonment and three years of supervised
21   release. The district court also ordered McIntosh to pay restitution
22   and to forfeit $75,000 and a BMW that McIntosh had purchased with
23   robbery proceeds.

24           Before imposing forfeiture, Federal Rule of Criminal Procedure
25   32.2(b) requires the district court to “promptly enter a preliminary
26   order of forfeiture setting forth the amount of any money judgment

         1After jury deliberations, the district court directed a judgment of
     acquittal on two counts. The district court’s order as to those counts has no
     bearing on the issues discussed in this opinion.
     4                                                           No. 14-1908-cr

 1   . . . [and] directing the forfeiture of specific property.” 2 “Unless doing
 2   so is impractical,” this preliminary order “must” be entered
 3   “sufficiently in advance of sentencing to allow the parties to suggest
 4   revisions or modifications before the order becomes final.” 3 The
 5   preliminary order becomes final at sentencing and must be included
 6   in the judgment. 4

 7             In this case, the district court did not enter a preliminary order
 8   prior to sentencing, apparently because the government did not
 9   submit a proposed order. At sentencing, after verbally ordering
10   forfeiture, the district court instructed the government to propose a
11   formal order of forfeiture within one week, which the government
12   also failed to do. As a result, no written order of forfeiture was
13   entered.

14             After the entry of judgment, McIntosh timely appealed. In
15   2016, on the government’s unopposed motion, we remanded the case
16   pursuant to United States v. Jacobson 5 and instructed the government,
17   if it wished to pursue forfeiture, to ask the district court to enter a
18   formal order of forfeiture. The government then filed a proposed
19   order, and McIntosh raised several challenges in response.

20             On August 8, 2017, the district court denied McIntosh’s
21   objections and entered a preliminary order for forfeiture. The order
22   required McIntosh to pay $75,000 in forfeiture and to turn over the
23   BMW, with funds from the sale of the car being credited against the




         2   Fed. R. Crim. P. 32.2(b)(2)(A).
         3   Fed. R. Crim. P. 32.2(b)(2)(B).
         4   Fed. R. Crim. P. 32.2(b)(4)(A)-(B).
         5   15 F.3d 19 (2d Cir. 1994).
     5                                                           No. 14-1908-cr

 1   $75,000. 6 The order was included in an amended judgment filed the
 2   same day. McIntosh timely appealed the amended judgment.

 3                                  DISCUSSION

 4                                         I

 5             On appeal, McIntosh challenges the forfeiture order, which he
 6   says should be vacated because the district court failed to enter a
 7   preliminary forfeiture order before sentencing, as required by Federal
 8   Rule of Criminal Procedure 32.2(b)(2)(B). We disagree.

 9             Nothing in the federal rules sets forth the consequences of a
10   failure by the district court to issue the preliminary order prior to
11   sentencing. We find the Supreme Court’s decision in Dolan v. United
12   States, however, to be instructive. 7 There, in a restitution case, the
13   Supreme Court laid out a framework for analyzing “the consequences
14   of [a] missed deadline” when not specified in the relevant statute. 8
15   The Court described three kinds of deadlines: “jurisdictional rules”
16   that present an absolute prohibition; “claims-processing rules” that
17   can bar certain actions but also may be waived; and “time-related
18   directives” that are “legally enforceable but [do] not deprive a judge
19   or other public official of the power to take the action to which the
20   deadline applies if the deadline is missed.” 9

21             The Dolan Court concluded that a 90-day statutory deadline to
22   order restitution was a time-related directive. The Court considered


         In our accompanying summary order, we vacate the $75,000 restitution
         6

     on other grounds and remand the case to the district court for recalculation.
         7   560 U.S. 605 (2010).
         8   Id. at 610.
         9   Id. at 610-11.
     6                                                         No. 14-1908-cr

 1   a number of relevant circumstances. It stated that when “a statute
 2   does not specify a consequence for noncompliance with its timing
 3   provisions, federal courts will not in the ordinary course impose their
 4   own coercive sanction.” 10 It examined the text and structure of the
 5   statute and determined that the deadline “is primarily designed to
 6   help victims of crime secure prompt restitution rather than to provide
 7   defendants with certainty as to the amount of their liability.” 11 The
 8   Court was mindful that preventing restitution would harm victims,
 9   “who likely bear no responsibility for the deadline’s being missed and
10   whom the statute also seeks to benefit.” 12 This suggested that the
11   deadline is not meant to be a firm prohibition. The Court also cited
12   other cases in which deadlines were interpreted flexibly in order to
13   preserve their purpose or to avoid disproportionally benefiting
14   convicted defendants. 13 Finally, it noted that defendants who wished
15   to avoid delay were always free to remind the district court of the
16   statutory deadline. 14 Taken together, these circumstances led the
17   Supreme Court to conclude that the restitution deadline is a time-
18   related directive. As a result, so long as the district court makes clear
19   prior to the deadline expiring that it intends to impose restitution, “a
20   sentencing court that misses the 90–day deadline nonetheless retains
21   the power to order restitution.” 15

22             We think the considerations that pertained to the restitution
23   order in Dolan similarly apply to the Rule 32.2(b) deadline for


         10   Id. at 611 (internal quotation marks omitted).
         11   Id. at 613.
         12   Id. at 613-14.
         13   Id. at 614-15.
         14   Id. at 616.
         15   Id. at 608.
     7                                                              No. 14-1908-cr

 1   forfeiture. The Fourth Circuit adopted this view a year after Dolan
 2   when, in United States v. Martin, it applied Dolan’s considerations to a
 3   previous version of Rule 32.2(b) and found its deadline to be a time-
 4   related directive. 16 For several reasons, we agree with the reasoning
 5   in Martin and believe it applies with equal force to the current version
 6   of the rule.

 7             First, Rule 32.2 “does not specify a consequence for
 8   noncompliance with its timing provisions.” 17 Second, the Federal
 9   Rules Advisory Committee’s notes on the revised rule make clear that
10   the deadline to enter the preliminary order is intended to give the
11   parties time “to advise the court of omissions or errors in the order
12   before it becomes final” because there is limited opportunity to do so
13   after judgment is finalized. 18 At the same time, the comments make
14   no mention of an interest in giving defendants certainty as to the
15   amount to be forfeited before sentencing. This focus on accuracy, not
16   the defendant’s repose, is consistent with the substantive purpose of
17   forfeiture, which is to “deprive criminals of the fruits of their illegal
18   acts and deter future crimes.” 19          Third, because forfeited funds
19   frequently go to the victims of the crime, preventing forfeiture due to
20   the missed deadline would tend to harm innocent people who are not
21   responsible for the oversight. 20 Fourth, consistent with examples
22   cited in Dolan, interpreting the deadline rigidly here would
23   disproportionately benefit defendants. And finally, as in Dolan, a
24   defendant concerned about possible delays or mistakes can remind


         16   662 F.3d 301 (4th Cir. 2011).
         17   Dolan, 560 U.S. at 611 (internal quotation marks omitted).
         18   Fed. R. Crim. P. 32.2(b) advisory committee’s note to 2009 amendment.
         19   Martin, 662 F.3d at 309.
         20   Id.
     8                                                                     No. 14-1908-cr

 1   the district court of the preliminary order requirement any time
 2   before sentencing.

 3             Our analysis is reinforced by the decisions of sister circuits that
 4   have also found the Rule 32.2(b) deadline to be non-jurisdictional. 21
 5   Thus, we conclude that Rule 32.2(b)(2)(B) is a time-related directive.
 6   Accordingly, the district court’s failure to enter a preliminary order in
 7   time does not render the forfeiture invalid.

 8             McIntosh raises several counterarguments, none of which are
 9   persuasive. He cites an Eleventh Circuit case for the proposition that
10   “strict compliance with the letter of the law by those seeking forfeiture
11   must be required.” 22 But Rule 32.2(b)(2)(B) governs the conduct of the
12   district court, not the litigants. The issue here is whether the district
13   court had the authority to enter the order despite its failure to comply
14   with the timing requirements, not whether the government should
15   have been more diligent.              Even if the government bears some
16   responsibility for the mistake, Rule 32.2(b)(2)(B)’s status as a time-
17   related directive means that it is not a fatal one.

18             McIntosh also asserts that forfeiture is unlike restitution, which
19   was at issue in Dolan, because restitution is intended to assist the
20   victims of crimes. It is true that forfeiture and restitution serve
21   different purposes: restitution is for “remediating a loss,” while
22   forfeiture is for “disgorging a gain.” 23 But that distinction is less
23   material here. Forfeiture also serves other important purposes, and
24   we see no reason why, for purposes of timing, restitution and

         21See United States v. Carman, 933 F.3d 614, 617 (6th Cir. 2019); United
     States v. Cereceres, 771 F. App’x 803, 804 (9th Cir. 2019); United States v. Farias,
     836 F.3d 1315, 1330 (11th Cir. 2016).
         22United States v. $38,000.00 in U.S. Currency, 816 F.2d 1538, 1547 (11th
     Cir. 1987).
         23   United States v. Torres, 703 F.3d 194, 196 (2d Cir. 2012).
     9                                                              No. 14-1908-cr

 1   forfeiture should be treated differently under these circumstances.

 2            McIntosh next argues that he was prejudiced by the delay
 3   because his BMW lost value while the forfeiture issue was litigated. 24
 4   But McIntosh knew that the district court would order forfeiture, and
 5   as the district court pointed out, he could have sought an
 6   interlocutory sale of the car if he had wished to preserve its value.
 7   Doing so would have been consistent with the structure of the rule,
 8   which permits the sale of property prior to sentencing but only with
 9   the defendant’s consent. 25 McIntosh also argues that the government
10   alone is responsible for preserving the value of seized assets, but for
11   support he cites only to an inapposite customs statute. 26 McIntosh has
12   not demonstrated prejudice sufficient to void the forfeiture order.

13            McIntosh also points to the structure of Rule 32.2 to argue that
14   the preliminary order deadline must be interpreted strictly. Should
15   the court forget to include the forfeiture order in the final judgment,
16   Rule 32.2(b)(4)(B) permits the judgment to be corrected under Rule 36,
17   which governs the correction of clerical errors. From this provision,
18   McIntosh infers that all the other requirements of the rule, which do
19   not have related correction provisions, are strictly enforceable. But
20   Rule 32.2(b)(4)(B) simply makes clear that forgetting to incorporate
21   the order in the final judgment is a clerical error and should be treated
22   as such. It sheds no light on the treatment of procedural errors.
23   Indeed, the statute at issue in Dolan similarly stated that a sentence

          See United States v. Qurashi, 634 F.3d 699, 705 (2d Cir. 2011) (noting that
         24

     Dolan permits us to take into account claimed prejudices resulting from
     delays).

         Fed. R. Crim. P. 32.2(b)(4)(A); Fed. R. Crim. P. 32.2(b) advisory
         25

     committee’s note to 2000 amendment.

          19 U.S.C. § 1612 (requiring the prompt sale of property seized under
         26

     customs law).
     10                                                        No. 14-1908-cr

 1   containing an order of restitution can “subsequently be . . . corrected
 2   under Rule 35.” 27 This provision, however, did not transform the
 3   statute’s other requirements into ironclad limits, and neither does
 4   reference to Rule 36 in Rule 32.2(b)(4)(B) do so here.

 5              Finally, we reject McIntosh’s claim that he should be credited
 6   for the value of the BMW at the time it was seized, not its eventual
 7   sale price.        He cites no authority directly supporting this point,
 8   instead relying on statutes that require the government or courts to
 9   preserve the value of seized assets. The statutes he cites deal with
10   protecting the interests of lienholders and others with claims on the
11   property, not the individual subject to the forfeiture order. 28 Crediting
12   defendants for property depreciation that occurred during litigation
13   and which defendants could likely prevent by requesting a sale
14   would, in most cases, undermine forfeiture’s deterrent value and
15   possibly shortchange victims.

16                                          II

17              McIntosh also contests his convictions on Counts Twelve
18   through Fourteen for possessing a firearm as a felon.           At trial,
19   McIntosh stipulated that he had been convicted of a crime punishable
20   by a year or more in prison, but the stipulation did not state that he
21   was aware of this fact when he possessed the firearms.               The
22   government, meanwhile, offered no evidence suggesting that
23   McIntosh was aware of his felon status, but McIntosh did not object.

24              In Rehaif v. United States, the Supreme Court held that the
25   relevant statutes required the government to show “that the
26   defendant knew he possessed a firearm and also that he knew he had

          27   18 U.S.C. § 3664(o)(1)(A).

           See 19 U.S.C. § 1612; Fed R. Civ. P., Supp. Rule G(7)(b); 18 U.S.C.
          28

     § 981(g)(6).
     11                                                           No. 14-1908-cr

 1   the relevant [felon] status when he possessed it.” 29           On appeal,
 2   McIntosh argues that the district court committed plain error when it
 3   failed to instruct the jury about the knowledge element of these
 4   counts. Plain error arises when, among other requirements, “there is
 5   a reasonable probability that the error affected the outcome of the
 6   trial.” 30

 7              McIntosh’s argument is foreclosed by the recent Supreme
 8   Court decision Greer v. United States. 31 In Greer, the Supreme Court
 9   held that, to establish plain error under Rehaif, a defendant must
10   “make an adequate showing on appeal that he would have presented
11   evidence in the district court that he did not in fact know he was a
12   felon when he possessed firearms.” 32 McIntosh has offered no such
13   evidence. Consequently, we have “no basis to conclude that there is
14   a ‘reasonable probability’ that the outcome would have been different
15   absent the Rehaif error,” and so we cannot find plain error. 33

16              McIntosh argues that the district court’s failure to instruct the
17   jury on the point should, on its own, be enough to establish plain
18   error. But Greer has made clear that “Rehaif errors fit comfortably
19   within the general rule that a constitutional error does not
20   automatically require reversal of a conviction.” 34 McIntosh “must




          29   139 S. Ct. 2191, 2194 (2019).

          United States v. Nouri, 711 F.3d 129, 139 (2d Cir. 2013) (quotation mark
          30

     omitted).
          31   141 S. Ct. 2090 (2021).
          32   Id. at 2097.
          33   Id.
          34   Id. at 2100 (quotation marks omitted).
    12                                                         No. 14-1908-cr

1   satisfy the ordinary plain-error test.” 35 He has not done so here, and
2   so we affirm the district court on Counts Twelve through Fourteen.

3                                  CONCLUSION

4              For the foregoing reasons, as to the issues discussed above, we
5   AFFIRM the judgment of the district court.




         35   Id.